OPINION — AG — THE `SIGNATURE' OR `COUNTERSIGNATURE' (OR BOTH) OF ANY PERSON, WHO BY 62 O.S.H. 7.2, AS AMENDED BY SENATE BILL NO. 167, 27TH LEG., IS REQUIRED TO `SIGN' OR `COUNTERSIGN' VOUCHERS ISSUED AGAINST CERTAIN OFFICIAL DEPOSITORY ACCOUNTS IN THE STATE TREASURY, SPECIFIED IN SAID SECTION AS SO AMENDED, MAY, BY DIRECTION OR AUTHORITY OF SUCH PERSON (OR PERSONS) BE PLACED UPON SUCH VOUCHERS BY USE OF A MACHINE WHICH PRINTS A FACSIMILE OF THE SIGNATURE (OR SIGNATURES) OF THE PERSON OR PERSON INVOLVED, AND THE STATE TREASURER MAHY PAY SUCH A VOUCHER SO "SIGNED" OR "COUNTERSIGNED" (OR BOTH), IF AUTHORIZED, IN WRITING, BEARING THE IMPRINT OF SUCH `SIGNATURE' OR `COUNTERSIGNATURE' (OR BOTH), BY THE STATE AGENCY INVOLVED. CITE: 62 O.S.H. 7.2 (L. G. HYDEN) (DEPOSITORY)